In two proceedings (1) to, inter alia, compel respondents to print the names of the candidates shown on the designating petitions of the Stop Rising Taxes Party on a separate line on the ballot and in the voting machine at the general election to be held on November 8, 1977, and (2) to restrain respondents from printing, issuing or distributing any official ballot for the said election upon which the name and symbol of another party is printed on the Conservative Party line, the appeals are from two judgments of the Supreme Court, Rockland County, one in each proceeding, dated October 14, 1977 and October 17, 1977, respectively, which denied the applications. Judgments affirmed, without costs or disbursements (see Matter of Cherry v Hayduk, 49 AD2d 934). Motion for leave to appeal to the Court of Appeals from these determinations is denied. Hopkins, J. P., Cohalan, Margett and Hawkins, JJ., concur.